discretion by revoking his probation here.      See NRS 176A.630(1);
McNallen v. State, 91 Nev. 592, 592-93, 540 P.2d 121, 121 (1975)
(revocation of probation affirmed where violation by probationer not
refuted). We conclude that the district court did not err or abuse its
discretion, and we
            ORDER the judgment of the district court AFFIRMED.




                                                              J.
                                 Hardesty



                                 Parraguirre




cc: Hon. James Todd Russell, District Judge
     State Public Defender/Carson City
     Attorney General/Carson City
     Carson City District Attorney
     Carson City Clerk




                                   2